Citation Nr: 9910401	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1972 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefit sought.


REMAND

On a brief review of the record, the Board notes that the 
veteran underwent a compensation and pension examination for 
injuries and diseases of the spinal cord in February 1996, a 
non-tuberculosis diseases and injuries examination in March 
1996, and a general medical examination in May 1996 at the 
Loma Linda VA .   Medical Center.  These records are a part 
of the case file and appear to have been submitted after the 
April 1996 rating decision which denied pension benefits.  

The veteran filed a timely Notice of Disagreement in April 
1997 and a Statement of the Case was provided by the RO in 
May 1997.  The veteran filed a timely Substantive Appeal in 
June 1997.  However, the RO failed to provide a Supplemental 
Statement of the Case reflecting the receipt and 
consideration of the VA compensation and pension examinations 
noted above.  

Where, as in this case, additional pertinent evidence is 
received after a Statement of the Case has been issued and is 
not otherwise considered by the most recent Supplemental 
Statement of the Case, "[a]  Supplemental Statement of the 
Case . . .will be furnished to the appellant and his or her 
representative."  38 C.F.R. § 19.31 (1998); see also 38 
U.S.C.A. § 7105(d) (West 1991 & Supp. 1998).  Consequently, 
as regards the claim for entitlement for nonservice connected 
pension benefits, must be remanded for correction of this 
procedural defect in accordance with the provisions of 38 
C.F.R. §§ 19.9, 19.31 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative which reflects the 
receipt and consideration of the VA 
compensation and pension examinations 
conducted in February, March, and May 
1996.  The veteran and his representative 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), 
only a decision of the Board of Veterans' 
Appeals is appealable to the United 
States Court of Veterans Appeals.  This 
remand is in the nature of a preliminary 
order and does not constitute a decision 
of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

